        Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 1 of 20

                                  z                                                                                         ou

                                                                                               Et::ILI:LA-

                                                       at
                                                                                                                                                 coork
  A6-km                        :and Emana,1                                                                     A.k- °HS           L~~ ul4e.. eAri
                                                                                  P2c3
       \).                                          15 i                  Nn            pages                                                C civivakj
                                      da e                                      No,
                                                             initials                                                                             o660Y
  idC% \JO" Sit.k       cis      C    ilm\ictki't..je                                            cmt           AM                           ochl k A-0
NA.e_c_t \UN.. LINA_            \rk             E.A               L



                                      \-t9                                                                     um)                AAA, cisA
                                                             \                                            1\kthi,               &net




       V.CsL\NMCLA                    C_AD                   K\                                      1C,Ca,CNcL '\12,


                Q\c,\A-A                                                  N\        0_65,ANJe.A,                                -UK; k           2A


                                             rri)      Nx\41, 0                              -\\--                              \(‘          cl yen..

               S                             i\s1-0D1\41_                                            I\               2A-SLI:OC-—


                                                            (.\       u                                                                  LKI e_
                                                                                                                            Ewa
                    u          \-c)'(\
                                                                               1\Ve._        Leo 1\ A), niLoAlis-0                               uc.        Li9ei.

                                                                                                                            \    itd_ Ai
                                       S     Ak_b                 ulk             6-e_ev:\                                                            (14

                                                                      1\) ttX                se_ e6.1 \-1!..\\61"           CLAN_           0A    ,

              A \Q                    CM- S4                                                 eL111"\\      "    I                          \."     2        ct )1411-
        1._             cA\ NM,1                                           `.1ALL'c                                 \.re.        hS 1_0._ 1A1



                                               Jai Lt~




                        L IV          A-
   Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 2 of 20


                                             C

  \\AA.1._a_t.      C-...N
                       .Ar.Ad.,          a          0_6 Qi                 s ed..X

                                                                              Iry    A,                                  ina

                               0                         \ N)'\,    a It                   a , a_‘.5 2,0




                                        43 Al 2 (-1




                                                                                                                    Isal9.416
                                                                                            rAtAitil i        —) Lo et3 Ld

                                                                                           9e6                     dna) Lon eletd
                                                                                          u nC_AdU         t, ('.1)/10   fet2f-
                                                                                                                     663Vz_

Ia-hms           Gs -e    Ve            CI       \a-t t-42-t

AAR. a.at\TIL,4          (-Cr's\N.tia              AA4Ita,u.t.
            fr\o/h.y-


                   , P__036\lhi Lt)\-1 cz.                0 6 )0(
Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 3 of 20




EXHIBli
                                        Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 4 of 20
                                                                                                                                        1469369
                                                                                                                                        Kevin Lindsay
                                                                                                                                        01/24/20
                                                                                                                                        02/23/20
                                                                                                                                          of 5




                 Amount Due
                 It is your responsibility to pay the t (10 tal                                     mount d e by 02/23/20.
                                                                                                                              See following pages for statement details


                                Current                              30 - 59 days                                   60 - 89 days                                             Over 90 days
                                 $0.00                               $12,676.21                                      $1,358.51                                                  $0.00
                                                                                                                          .                                                  '
                 (s) Mine                                                                                             For more information regarding payment
                e  Online bill payments are processed through                                                         options and financial assistance, please call
                   MyChart at                                                                                         (877) HHC-BILL or (877) 442-2455
                o  Use activation code 7T8GF-PVSXK-SVQ9N
                Phone                                                                                          o      Patient financial assistance information, as
                O Please contact (877) HHC-BILL                                                                       well as an application, can be found on our
                   or (877) 442-2455                                                                                  website under the Patients and Visitors tab at



                      i             •                                                                                     I                   A'

                •         Please make checks payable to:                                                              Our representatives are available to assist you
                          Hartford HealthCare                                                                         Monday through Friday. Please call us at
                          P.O. Box 419032                                                                             (877) HHC-BILL or (877) 442-2455
                          Boston, MA 02241

                    Your payment will be posted to the oldest open outstanding balance on the account at the time your payment is received.
                                            Please Note: This may not necessarily be the oldest date of service.


      Hartford HealthCare is pleased to offer the option of paperless statements. If you are interested in paperless statements,
                        please visit                                 or ask a representative for information.

                                                            Please detach and return bottom portion with your payment.
                                                                                                                                                                                                      656871D (PC2)




               Hartford ''"5                                                                                                             _..:-u.'s-.: iz.-- :_c_-.T :,,,..        :-:,1:,       i;, :1:.   ;,..
               HealthCare             Hartford HealthCare
                                      P.O. Box 4116                                                                                             1469369                                     01/24/20
                                     Gaithersburg, MD 20885
                                     (877) HHC-BILL                                                                                       '        '1',;a:NT Liii-_:             PLEYZE. prv,,- TI-tri,-
                                                                                                                                                    ;-)A.-1-F.:                     PkiVicmi Ni
                     Please check the box if below address is incorrect or if the
                     insurance information has changed. Indicate the change(s) on                                                              02/23/20                             14,034.72
                     the reverse side.
                                                                                                                                       AMOUNT PAID

                                                                                                                                               *Please make checks payable to



000091
0404
                    KEVIN LINDSAY                                                                                             HARTFORD HEALTHCARE
                    986 NORWICH NEW LONDON TPKE                                                                               PO BOX 419032
                    UNCASVILLE, CT 06382-1928                                                                                 BOSTON, MA 02241-9032

                    11111 11111111111111111111111dilmlilliniii1111111111.111111.11                                            11111111111dilii1111hillilliwihr1111111111111 11111111111111
                                                                                                                                                  0000014693690001403472 5
    illhOLIIIII"..V.,114[1411    A   OfIGO 0   um-conc-mc   - Ann an •100G70 -7711   in• og-171r)   1 17. '21 A nna•-).       A•   1
                                   Case 3:20-cv-00173-KAD
                                                 PLTRANCIAL Document 17 PeEiCV
                                                            ASSESTANCIE: Filed 04/02/20 Page 5 of 20
                                                                                SUM WO:Mr

Consistent with our mission, Hartford HealthCare (HHC) provides financial assistance to all eligible individuals who meet the criteria in
our Financial Assistance Policy. It is HHC's policy to provide, without discrimination, emergent care for everyone regardless of their
eligibility for medical benefits, financial or government assistance. Your questions about the Financial Assistance Policy and the
Application for Financial Assistance, the terms and eligibility can be requested in person through any HHC employee at a location
listed below, via telephone or on our website.
If you have no insurance (uninsured), your insurance will not pay all of the bills, leaving you with a balance (underinsured), and/or
you are not eligible for any government health care benefit program and unable to pay for the health care services then you may be
eligible for financial assistance. To determine eligibility for financial assistance factors may include family size, liquid and non-liquid
assets, employment status, financial obligations, amount and frequency of healthcare expense (i.e. medically indigent) and other
financial resources available to the patient. Under the Financial Assistance Policy, patients whose household income is at or below
250% of the Federal Poverty Level may be eligible for a discount of 100% of their financial obligations. Patients with family income
between 2500/0 and 400% of the Federal Poverty Level may be eligible to qualify for a discount of between 25-75%. In addition; a
patient who is determined to be unable to pay their bills because their medical expenses exceed at least 50% of their annual gross
family income may be eligible for discounts of between 65-90% of their financial obligations as specifically set forth in Appendix A to
the Financial Assistance Policy..
To apply, simply obtain an application and complete the required information. Return the application to one of our financial assistance
offices that are listed in the Application. You can access the Application, as well as the Financial Assistance Policy; at
www.HartfordhlealthCare.org or any of the HI-IC hospital websites. If you prefer, you can request an application or a copy of the
Financial Assistance Policy free of charge by mail at Hartford HealthCare, Customer Service, PO Box 310911, Newington, CT 06111 or
by calling us at 860-696-6010. Copies of the Financial Assistance Policy and Application may also be picked up in person at the Patient
Admission Desk at ail of our hospital facilities. The Financial Assistance Policy, the Application and this plain language summary are
available in English, Spanish and Polish.
De acuerdo con nuestra mision, Hartford HealthCare brinda ayuda financiera a personas que curnplen con los criterion de nuestra
Politica de Ayuda Financiera. Para obtener una copia de la politica, solicitud y resumen en e.spaliol, visite nuestro side web en
www.HartfordHealthCare.org o liame al 860-696-6010.

Zgodnie z nasza misja, Hartford HealthCare zapewnia pomoc finansowaiosoborn, ktore speiniaja kryteria naszych zasad przyznawania
pornocy finansowej. Kopie tych zasad, wniosek oraz streszczenie w jgzyku polskim mo2na uzyska6 na naszej stronie
www.HartfordHealthCare.org lub pod numerem telefonu: 860-696-6010.


Note: Financial assistance eligible individuals will not be charged more for emergency or medically necessary care than the amount
generally billed. Financial assistance is not available for non-medically necessary services such as cosmetic procedures and residential
treatment service.

  Backus Hospital                            ivildState Medical Center             The Hospital of Central Connecticut   Rushton;
  Financial Counseling Unit                  Financial Counselors                  Financial Counselors                  Registration




                                                                                                                                                         £1-9Z 1.000000
  326 VVashinaton Street                     Main Admitting Department             Main Admitting Department             1250 Silver Street
  Norwich, CT 06360                          435 Lewis Avenue                      100 Grand Street                      Middletown, CT 06457
  860.696.6010                               Meriden, CT 06451                     New Britain, CT 06050                 860.696.6010
                                             860.696.6010                          860.696.6010


  Hartford Hospital                          Matchaug Hospital                     Windham Hospital                      Charlotte Hungerford Hospital
  Financial Assistance                       Patient Accounts                      Financial Counselors                  Outpatient Registration
  Main Admitting Department                  189 Storrs Road                       Main Admitting Department             540 Litchfield Street
  80 Seymour Street                          Mansfield, CT 06250                   112 Mansfield Avenue                  Torrington, CT 06790
  Hartford, CT 06102                         1.800.426.7792                        Willimantic, CT 06226                 860.696.6010
  860.696.6010                                                                     860.696.6010




                    !F ANY OF THE INFORMATION ON THE FRONT HAS CHANGED PLEA INDICATE BELOW

ABOUT YOU:                                                                                     ABOUT YOUR. NSURANCE:
YOUR NAME (Last; First, Middle Initial)                                                        PRIMARY INSURANCE:
                                                                                               EFFECTIVE DATE:
ADDRESS                                                                                        ADDRESS
                                                                                               TELEPHONE
CITY                                              STATE                ZIP                     CITY                          STATE              ZIP

TELEPHONE                                                                                      ID NUMBER
MARITAL STATUS                                                                                 GROUP NUMBER
EMPLOYER NAME:                                                                                 SECONDARY INSURANCE:
PHONE #:                                                                                       EFFECTIVE DATE:
EMPLOYER'S ADDRESS                                                                             ADDRESS
                                                                                               TELEPHONE
CITY                                              STATE                ZIP                     CITY                          STATE              ZIP

                                                                                               ID NUMBER
                                                                                               GROUP NUMBER
illinVCIUIV.W.ff,
                falll   A ntIGOO   uo-rronci-ra •7nnn cn ',0')G7•177A D. 4 oa,1-7.1/-1 4 4 7. 94 Annmov) A. n
                                       Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 6 of 20
                                                                                                                               1469369
                                                                                                                               Kevin Lindsay
                                                                                                                               01/24/20
                                                                                                                               02/23/20
                                                                                                                                2 of 5




     Patient: Lindsay, Kevin Account #: 41932901287
     Department: BH A4 ORTHO MEDSURG

     Our records indicate that you are financially responsible for the outstanding balance. If you are unable to pay
     this balance, contact Customer Service at (877) HHC-BILL to discuss financial assistance. Otherwise, please
     remit payment in full by the due date.

         Hospital Services (Including equipment,supplies,room charges,non-physician medical staff, etc.
                                                                                                                                                                 .>>.A•A*


                        o            UNINSUREi DISCOUNT (SELF-PAY) -                                                                           -$13,930.95
                                     12/11/19
                                                               :xwmtsocw..
     Patient: Lindsay, Kevin ccount #: 41932902594
     Provider: Brandon C Stahl, MD Department: William Backus Hospital Surgical Services

     Our records indicate that your outstanding balance is past due. If you are unable to pay this balance, contact
     Customer Service at (877) HHC-BILL to discuss financial assistance. Otherwise , please remit payment in full
     by the due date to prevent collection activity.

         Professional Services (Including Physicians, APRNs, Physician Assistants, etc.


                                     CYSTOURETHROSCOPY,FULGURATN                                                   $673.00
                                                                                                                        HI Y




                                     EMERGENCY DEPT VISIT HIGH                                                     $759.00
                                     SEVERITY&THREAT FUNCJ                                                                                                      VW.



                                     SBSQ HOSPITAL
                                                 . CARE/DAY                                                        $234.00
                                                                                                                                                             OW.4340M
                                                                                                                                                                v.alm




                                    UNINSURED DISCOUNT (SELF-PAY) -                                                                              -$135.72
                                    11/30/19


                                    UNINSURED DISCOUNT (SELF-PAY) -                                                                              -$156.94
                                    12/04/19




000091
0304




                                                                                                                                                             657784D (PC0)

    filia.mitofita,.,. ftkretti   A 'Inca°   LID-rronC-rac 7AnArll   '7cr"a-7 -)771-, LD   OF071t1 1 17. 01 ArIllg00 A. 0
                                              Case 3:20-cv-00173-KAD       Document
                                                               Facility Fees for Hospital 17  Filed 04/02/20 Page 7 of 20
                                                                                          Outpatients

If you received services as a hospital outpatient, you and/or your insurance company may be billed for a facility fee, in addition to a physician
fee. The facility fee, also referred to as the technical fee, is billed to cover the labor and non-labor expenses of the hospital associated with your
visit. The physician fee, also referred to as the professional fee, is billed to cover the labor expense of the physician or other medical
professional who provided services during your visit. If these same services were provided in a physician office, you and/or your insurance
company would have been billed for a physician fee that included both the labor and non-labor expenses of the physician office, and the labor
expense of the physician or other medical professional who provided services during your visit. This all- inclusive physician fee from the
physician office may have been less than the combination of the separate facility fee and physician fee for services received as a hospital
outpatient.
Medicare requires hospitals to bill facility and physician fees separately for services to hospital outpatients. For comparison purposes, Medicare
reimburses Hartford HealthCare Hospitals for their facility fees as follows: Hartford and Windham $109.97, Hospital of Central Connecticut
$115.91, and Midstate Medical Center $124.39. Your insurance company will be able to provide you with information on their reimbursement to
Hartford HealthCare Hospitals for hospital outpatients. If you are unable to pay your portion of this reimbursement or any other portion of your
bill, please contact 1-860-696-6010 to apply for financial assistance.

                                                        Honorarios del Centro para Pacientes Ambulatorios del Hospital


Si usted recibi6 servicios como paciente ambulatorio del hospital, usted y/o su comparifa de seguros pueden recibir la factura por los honorarios
de un centro, adernas de los honorarios del medico. Los honorarios del centro, tambien Ilamados honorarios tecnicos, se facturan para cubrir
los gastos laborales y no laborales del hospital asociados con su visita. Los honorarios del medico, tambien Ilamados honorarios profesionales,
se facturan para cubrir los gastos laborales del medico o de otro profesional medico que presto servicios durante su visita. Si estos mismos
servicios fueron proporcionados en un consultorio medico, usted y/o su compailia de seguros hubieran recibido una factura por honorarios
medicos que inclufan tanto los gastos laborales como no laborales del consultorio medico, asf como los gastos laborales del medico o de otro
profesional medico que brindaron servicios durante su visita. Estos honorarios medicos globales del consultorio medico pueden ser menos que
la combinaciOn de los honorarios separados del centro y del medico por servicios recibidos como paciente ambulatorio del hospital.
Medicare requiere que los hospitales facturen honorarios del centro y honorarios medicos por separado por servicios a pacientes ambulatorios
del hospital. Para propOsitos de comparaciOn, Medicare les reembolsa a los Hospitales de Hartford HealthCare por los honorarios de sus
centros como sigue: Hartford y Windham $109.97, Hospital of Central Connecticut $115.91, y Midstate Medical Center $124.39. Su companfa
de seguros padre proporcionarle informaci6n sobre su reembolso a los Hospitales de Hartford HealthCare para pacientes ambulatorios del
hospital. Si usted no puede pagar su porciOn de este reembolso o cualquier otra porcion de su factura, llama al 1-860-696-6010 para solicitar
asistencia financiera.

                                                    ()platy za korzystanie z placowki dla pacjentow ambulatoryjnych szpitala


Jetli otrzymale§ usfugg w przychodni szpitala, Ty i/lub Twoja firma ubezpieczeniowa mo±ecie otrzyma6 rachunek zawierajacy opfatg placowki




                                                                                                                                                         9-8Z1.000000
slutby zdrowia oprocz oplaty za lekarza. Oplata za placowkg, nazywana rOwniet oplata techniczna, pokrywa koszty pracy i inne koszty szpitala
zwiazane z wizyta. Oplata za lekarza, nazywana rowniet profesjonalna, jest °plata za usfugg lekarza lub innego pracownika sluiby zdrowia,
ktary wykonal usfugg podczas wizyty. Jetli to same uslugi swiadczone bytyby w gabinecie lekarza, Ty i/lub Twoja firma ubezpieczeniowa
otrzymalibyAcie jeden rachunek, ktOry zawierafby oplaty za pracg i koszty usfugi poniesione przez gabinet lekarski i koszty pracy lekarza badi
innego pracownika slutby zdrowia wykonujacego uslugg podczas wizytg. Ta zawierajaca wszystko °plata wystawiona przez gabinet lekarski
mote by6 ni±sza ni± suma oddzielnych optat za plac6wkg i oplaty za lekarza za 6wiadczenia ambulatoryjne w poradni szpitala.
        Medicare wymaga by szpitale wystawialy oddzielne rachunki za korzystanie z placowki i za lekarza pacjentom korzystajacym z uslug
     ambulatoryjnych w szpitalu. Dla celow porownawczych, Medicare zwraca Hartford HealthCare Hospital oplaty za placOwki w nastgpujacy
           sposOb: Hartford i Windham $109.97, Hospital of Central Connecticut $115.91, i Midstate Medical Center $124.39. Twoja firma
   ubezpieczeniowa bgdzie mogta udzielio informacji o wysokoki ich zwrotu dla Hartford HealthCare Hospital za uslugi ambulatoryjne szpitala.
            Jog nie jestet w stanie zapfaci6 swojej czgeci rachunku, skontaktuj sig z 1-860-696-6010 by ubiega6 sig o pomoc finansowa.

                  This ratio represents our gross revenue compared to our total operating expenses. Each entity is distinct and
                                                  variable for budget year 2018 as listed below.


                                                                         Ratio of Cost to Charge for Budget Year 2018
                                                 Hartford Hospital                                                    39%
                                                 Hospital of Central Connecticut                                      37%
                                                 MidState Medical Center                                              37%

                                                 William Backus Hospital                                              37%
                                                 Windham Hospital                                                     42%
                                                 Charlotte Hungerford Hospital                                        39%




    blIk..4.7.1111V.1...114Clill   A 'JACO°   LIO7C01107gG   7A flA   cn 701G-7,777n o. I oc,17.10 I 17. Q4   A   fIrtgOq A •   A
                                              Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 8 of 20
                                                                                                                                                                                                         1469369
                                                                                                                                                                                                         Kevin Lindsay
                                                                                                                                                                                                         01/24/20
                                                                                                                                                                                                         02/23/20
                                                                                                                                                                                                          3 of 5




     •Billenfe.   . "'• ''" i. ., :,                                                                                                            .a..47464....... :—,.„.....!,..,... . .1- ...,.....,..,..........!.............„..,.........xhi.IoggriMidigiti
      . .     Your Responsibility                                                 $1,358.51
                                                 gratEMSLIMen ' ATPIONINVON.MataleiSiiiiin
     Patient: Lindsay, Kevin Account #: 41933602306
     Provider: Brandon C Stahl, MD Department: BH A4 ORTHO MEDSURG

     Our records indicate that you are financially responsible for the outstanding balance. If you are unable to pay
     this balance, contact Customer Service at (877) HHC-BILL to discuss financial assistance. Otherwise, please
     remit payment in full by the due date.

           Professional Services (Includin Physicians, APRNs, Physician Assistants, etc:).
                      itita:00.0 '' ... . :: „. . „ . ::::„: . i: .. . . . „: :.„ 1: : ::: : . .,. .1 . . . 1
               to      Your Responsibility                                                              .     .. . .... ... . . .                                                                                                                        $106.00



     Patient: Lindsay, Kevin Account #: 41933602309
     Provider: Rommel R R Geronimo, MD Department: BH A4 ORTHO MEDSURG

     Our records indicate that you are financially responsible for the outstanding balance. If you are unable to pay
     this balance, contact Customer Service at (877) HHC-BILL to discuss financial assistance. Otherwise, please
     remit payment in full by the due date.

           Professional
               . ... . .. . .,. ..... ....,.,.:,, ..Services
         „,•„„„„.,.:..                                                         (Including
                                                                                . . . . . . ,... . ... . ., ....Physicians,
                                                      . ....... . ...... .... ......                             , , ...... . ... . . .... ..... .APRNs,
                                                                                                                                                  .... . ... ... ..... ....Physician
                                                                                                                                                                           . ... . . Assistants, etc.)
                                                    .•' ..:::...,......„„„.::„...
                                                            .... . . ..                                                       .*

                       to.                  Your Responsibility                                         . ..                ....,               ,                . _. .                  .. ,                   .   .....,.   .   ..........,..,   .....„:$2.1.5..00
         g:•!;;... ...T .. 7:               ".:IiiiiiigiiliiiiigiiiiMi,,,           ' :                     7.$.," Weal& MUSSEIG.C"!
                                                                                                                                   :.,                                                                       Mit ..:'!
                                                                                                                                                                                                                    , .."PAORICI                   .:V:iiiiiiiMi!i!'id


     Patient: Lindsay, Kevin Account #: 41933602312
     Provider: Rommel R R Geronimo, MD Department: BH A4 ORTHO MEDSURG

     Our records indicate that you are financially responsible for the outstanding balance. If you are unable to pay
     this balance, contact Customer Service at (877) HHC-BILL to discuss financial assistance. Otherwise, please
     remit payment in full by the due date.

         Professional Services (Including Physicians, APRNs, Physician Assistants, etc.)
    ,iiiii1•1                 , . .... . . „.„ :li.,...... ., ... ,...,,,,.4.. CAE1 AY;•iiigiiiiiiiiigii!iiigi]iii]iiiiiiialiC, ' .. - ' . iiiiiiiiiiii:ft.''''M 411i4011111211116 !• Ilia:mitii
               to           .. Your Responsibility ...,.                                                                                 I                                             $195.00
                  /18
           I 1/30:::..--Iiiiiiiiiigiiioniaiii            ,..




000091
0204




                                                                                                                                                                                                                                                              140014



                                      A-maao um-arm-lc-ran                          7ACIAG()        ow2a7A)77A1 D. I OCI7'2/1 .1 .17.                               Annan., A. a
                                        Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 9 of 20
                                                                                                                                     1469369
                                                                                                                                     Kevin Lindsay
                                                                                                                                     01/24/20
                                                                                                                                     02/23/20
                                                                                                                                      4 of 5




Patient: Lindsay, Kevin Account #: 41933602314
Provider: Brian S McLeod, MD Department: BH A4 ORTHO MEDSURG

Our records indicate that you are financially responsible for the outstanding balance, If you are unable to pay
this balance, contact Customer Service at (877) HHC-BILL to discuss financial assistance. Otherwise, please
remit payment in full by the due date.

    Professional Services (Includin                              Physicians, APRNs, Physician Assistants, etc.


                                   Your Responsibility                                                                                                                              $313.00
                                                                   551§Mr4A,
                                                                          V":1100,arrt..                        OrNo
                                                                                                                  Anat
                                                                                       a.„::::.• • •      .         •

P tient: Lindsay, Kevin Account #: 41933602318
Provider: Brian S McLeod, MD Department: BH A4 ORTHO MEDSURG

Our records indicate that you are financially responsible for the outstanding balance. If you are unable to pay
this balance, contact Customer Service at (877) HHC-BILL to discuss financial assistance. Otherwise, please
remit payment in full by the due date.

    Professional Services (Including Physicians, APRNs, Physician Assistants, etc.)




                                                                                                                                                                                              8-8Z1.000000
                                                                                                                            •• • •                   ''   .......................
                                                                                                                                                                                    $105.00
                                                                                     x• • • •       ••
                                                                         •.-                    •   •*,


Patient: Lindsay, Kevin Account #: 41933602321
Provider: Brian S McLeod, MD Department: BH A4 ORTHO MEDSURG

Our records indicate that you are financially responsible for the outstanding balance. If you are unable to pay
this balance, contact Customer Service at (877) HHC-BILL to discuss financial assistance. Otherwise, please
remit payment in full by the due date.

    Professional Services
                     .....(Including...........
                                     Physicians, APRNs, Physician Assistants, etc.)
                                                                           ....



                                   Your Responsibility                                                                                                                              $136.00




6111.0."[IIIIEI.A....11*16111   A Or1Q 0 0 I-10TC° ne vrgG 7A0Aar1 '2 0.1C7')77r) In• 1 0 g.171/1 4 17. .11 A 00 a'1'/ A•
                                     Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 10 of 20
                                                                                                                        1469369
                                                                                                                        Kevin Lindsay
                                                                                                                        01/24/20
                                                                                                                        02/23/20
                                                                                                                         5 of 5




      Patient: Lindsay, Kevin Account #: 41934504404
       epartment: Backus Hospital Emergency Department

     Our records indicate that you are financially responsible for the outstanding balance. If you are unable to pay
     this balance, contact Customer Service at (877) HHC-BILL to discuss financial assistance. Otherwise, please
     remit payment in full by the due date.

         Hos•ital Services Includin                              ment,su lies,room c ar es,non- h sician medical staff, etc.

                   Your Responsibility.                                                                                                       $1,277.28
        ........                                                     vintOSO                                                            Aku
     Patient: Lindsay, Kevin Account #: 41935000654
     Provider: Marc Guttman, MD Department: Backus Hospital Emergency Department

     Our records indicate that you are financially responsible for the outstanding balance. If you are unable to pay
     this balance, contact Customer Service at (877) HHC-BILL to discuss financial assistance. Otherwise, please
     remit payment in full by the due date.

         Professional Services (Including Physicians, APRNs, Physician Assistants, etc.


            Your Responsibility                                                                                                                $241.00
     ttnM1.40                                                             4114,810111a                                    Naafi WSW




000091
0104




                                                                                                                                                   140014


    1,1114:PCIIIIYY...M6C6111   A •-)AGOO   uo-r-ronc-r=a   7AflAgAl 004G7777n O. I OF'27011 4 17. ")1 A   oncno   A•
                                         Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 11 of 20




                                                                                                                                         8-6U000000




h11401,[1111111....3,4111111   e nncoo   1_11D.TrlDrsc-rcc   "I A CIA CA 000 G70 .77 A   ID•   .10a ,")7 ,
                                                                                                         3n   I I7. 01 A ruIC•1•1   A•
Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 12 of 20




                        IB
                                                Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 13 of 20
                                                                                                         Guarantor Account #:          1469369

                   Hartford 6                                                                               Guarantor Name:
                                                                                                             Statement Date:
                                                                                                          Payment Due Date:
                                                                                                                                       Kevin Lindsay
                                                                                                                                       03/24/20
                                                                                                                                       04/23/20
                   HealthCare                                                                                          Page:            1 of 5




                            Amount Due                                                                                                                               $14,034.72
                           It is your responsibility to pay the total amount due by 04/23/ 20.
                                                                               See following pages for statement details

                       Amount Due:
                             Current                                         30 - 59 days                             60 - 89 days                             Over 90 days
                              $0.00                                             $0.00                                    $0.00                                  $14,034.72

                           Pay by Credit Card                                                                    Payment Plans/Financial Assistance
                           Online                                                                                •      For more information regarding payment
                           •  Online bill payments are processed through                                                options and financial assistance, please call
                              MyChart at https://www.MyChartPLUS.org                                                    (877) HHC-BILL or (877) 442-2455
                           •  Use activation code SB3R3-GSKGD-XJ2CT
                           Phone                                                                                 •      Patient financial assistance information, as
                           • Please contact (877) HHC-BILL                                                              well as an application, can be found on our
                              or (877) 442-2455                                                                         website under the Patients and Visitors tab at
                                                                                                                        https://hartfordhealthcare.org/

                           Pay by Check                                                                          Additional Questions?
                           •       Please make checks payable to:                                                •      Our representatives are available to assist you
                                    Hartford HealthCare                                                                 Monday through Friday. Please call us at
                                    P.O. Box 419032                                                                     (877) HHC-BILL or (877) 442-2455
                                    Boston, MA 02241
V-L£L000000




                               Your payment will be posted to the oldest open outstanding balance on the account at the time your payment is received.
                                                        Please Note: This may not necessarily be the oldest date of service.

                   Hartford HealthCare is pleased to offer the option of paperless statements. If you are interested in paperless statements,
                                     please visit https://www.MyChartPLUS.org or ask a representative for information.

                                                                   Please detach and return bottom portion with your payment.
                                                                                                                                                                                 656871 D (PC2)




                           Hartford r
                                    `a)                                                                                                 Guarantor #               Statement Date
                           HealthCare           Hartford HealthCare
                                                P.O. Box 4116                                                                             1469369                     03/24/20
                                                Gaithersburg, MD 20885
                                                (877) HHC-BILL                                                                         PAYMENT DUE              PLEASE PAY THIS
                                Please check the box if below address is incorrect or if the                                              DATE                     AMOUNT
                                insurance information has changed. Indicate the change(s) on                                             04/23/20                    14,034.72
                                the reverse side.
                                                                                                                                       AMOUNT PAID

                                                                                                                                           *Please make checks payable to



              000096
              0404
                               KEVIN LINDSAY                                                                                 HARTFORD HEALTHCARE
                               986 NORWICH NEW LONDON TPKE                                                                   PO BOX 419032
                               UNCASVILLE, CT 06382-1928                                                                     BOSTON, MA 02241-9032

                               11111
                                     1.11111111 1'1'111Iiiiiiiiilmili..111.1111.1111111111111111                             111111111111111111111111111111"111111111111111111111111111111111
                                                                                                                                                   0000014693690001403472 5
                  IL IHMIIIIUM10-111.11   Anncoo LID-rcone-raa      7(11110C 01-170G A naC o. 1C1A OC1-7C 4   r14 -7A7(10C   A•
                                      Case 3:20-cv-00173-KAD  Document 17 POLICY
                                                    FINANCIAL ASSISTANCE   Filed 04/02/20
                                                                                  SUMMARY Page 14 of 20
Consistent with our mission, Hartford HealthCare (HHC) provides financial assistance to all eligible individuals who meet the criteria in
our Financial Assistance Policy. It is HHC's policy to provide, without discrimination, emergent care for everyone regardless of their
eligibility for medical benefits, financial or government assistance. Your questions about the Financial Assistance Policy and the
Application for Financial Assistance, the terms and eligibility can be requested in person through any HI-4C employee at a location
listed below, via telephone or on our website.

If you have no insurance (uninsured), your insurance will not pay all of the bills, leaving you with a balance (underinsured), and/or
you are not eligible for any government health care benefit program and unable to pay for the health care services then you may be
eligible for financial assistance. To determine eligibility for financial assistance factors may include family size, liquid and non-liquid
assets, employment status, financial obligations, amount and frequency of healthcare expense (i.e. medically indigent) and other
financial resources available to the patient. Under the Financial Assistance Policy, patients whose household income is at or below
250% of the Federal Poverty Level may be eligible for a discount of 100% of their financial obligations. Patients with family income
between 250% and 400% of the Federal Poverty Level may be eligible to qualify for a discount of between 25-75%. In addition, a
patient who is determined to be unable to pay their bills because their medical expenses exceed at least 50% of their annual gross
family income may be eligible for discounts of between 65-90% of their financial obligations as specifically set forth in Appendix A to
the Financial Assistance Policy.
To apply, simply obtain an application and complete the required information. Return the application to one of our financial assistance
offices that are listed in the Application. You can access the Application, as well as the Financial Assistance Policy, at
www.HartfordHealthCare.org or any of the HHC hospital websites. If you prefer, you can request an application or a copy of the
Financial Assistance Policy free of charge by mail at Hartford HealthCare, Customer Service, PO Box 310911, Newington, CT 06111 or
by calling us at 860-696-6010. Copies of the Financial Assistance Policy and Application may also be picked up in person at the Patient
Admission Desk at all of our hospital facilities. The Financial Assistance Policy, the Application and this plain language summary are
available in English, Spanish and Polish.

 De acuerdo con nuestra mision, Hartford HealthCare brinda ayuda financiera a personas que cumplen con los criterion de nuestra
 Politica de Ayuda Financiera. Para obtener una copia de la politica, solicitud y resumen en espaliol, visite nuestro sitio web en
 www.HartfordHealthCare.org o Ilame al 860-696-6010.

 Zgodnie z nasza misja, Hartford HealthCare zapewnia pomoc finansowa osobom, ktore spelniaja kryteria naszych zasad przyznawania
 pomocy finansowej. Kopie tych zasad, wniosek oraz streszczenie w jczyku polskim moZna uzyskae na naszej stronie
 www.HartfordHealthCare.org lub pod numerem telefonu: 860-696-6010.


 Note: Financial assistance eligible individuals will not be charged more for emergency or medically necessary care than the amount
 generally billed. Financial assistance is not available for non-medically necessary services such as cosmetic procedures and residential
 treatment service.

  Backus Hospital                                MidState Medical Center              The Hospital of Central Connecticut   Rushford
  Financial Counseling Unit                      Financial Counselors                 Financial Counselors                  Registration




                                                                                                                                                            8-L£1000000
  326 Washington Street                          Main Admitting Department            Main Admitting Department             1250 Silver Street
  Norwich, CT 06360                              435 Lewis Avenue                     100 Grand Street                      Middletown, CT 06457
  860.696.6010                                   Meriden, CT 06451                    New Britain, CT 06050                 860.696.6010
  backushospital.org                             860.696.6010                         860.696.6010                          rushford.org
                                                 midstatemedical.org                  thocc.org

  Hartford Hospital                              Natchaug Hospital                    Windham Hospital                      Charlotte Hungerford Hospital
  Financial Assistance                           Patient Accounts                     Financial Counselors                  Outpatient Registration
  Main Admitting Department                      189 Storrs Road                      Main Admitting Department             540 Litchfield Street
  80 Seymour Street                              Mansfield, CT 06250                  112 Mansfield Avenue                  Torrington, CT 06790
  Hartford, CT 06102                             1.800.426.7792                       Willimantic, CT 06226                 860.696.6010
  860.696.6010                                   natchaug.org                         860.696.6010                          charlottehungerford.org
  hartfordhospital.org                                                                windhamhospital.org




                        IF ANY OF THE INFORMATION ON THE FRONT HAS CHANGED PLEASE INDICATE BELOW

ABOUT YOU:                                                                                          ABOUT YOUR INSURANCE:
YOUR NAME (Last, First, Middle Initial)                                                             PRIMARY INSURANCE:
                                                                                                    EFFECTIVE DATE:
ADDRESS                                                                                             ADDRESS
                                                                                                    TELEPHONE
CITY                                                  STATE               ZIP                       CITY                STATE                      ZIP

TELEPHONE                                                                                           ID NUMBER
MARITAL_STATUS                                                                                      GROUP NUMBER
EMPLOYER NAME:                                                                                      SECONDARY INSURANCE:
PHONE #:                                                                                            EFFECTIVE DATE:
EMPLOYER'S ADDRESS                                                                                  ADDRESS
                                                                                                    TELEPHONE
CITY                                                  STATE               ZIP                       CITY                        STATE              ZIP

                                                                                                    ID NUMBER
                                                                                                    GROUP NUMBER
Il1147[11111LIVINO.-11.11   A   nrIGOO UOTCOrle1-0 7(1,1'10 a 1(17 canna= ID• 4 Cl/10(17a A   on• 717/17f1•1=   A•
                         Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 15 of 20
                                                                             Guarantor Account #: 1469369

     Hartford                                                                   Guarantor Name: Kevin Lindsay
                                                                                 Statement Date: 03/24/20
                                                                              Payment Due Date: 04/23/20
     HealthCare                                                                           Page: 2 of 5




            Date       Description                                                         Charges    Insurance      Patient     Patient
                                                                                                      Pmts/Ad's    Pmts/Ad's    Balance
    Patient: Lindsay, Kevin Account #: 41932901287
    Department: BH A4 ORTHO MEDSURG

    FINAL NOTICE: Our records indicate that your outstanding balance remains past due. Please remit payment
    in full by the due date to avoid turnover of your account to a collection agency. Please contact Customer
    Service at (877) HHC-B!LL with any questions.

         Hospital Services (Including equipment,supplies,room chaLg_es,non-physician medical staff, etc.)

              to       UNINSURED DISCOUNT (SELF-PAY) -                                                            -$13,930.95
                       12/11/19


    Patient: Lindsay, Kevin Account #: 41932902594
    Provider: Brandon C Stahl, MD Department: William Backus Hospital Surgical Services

    FINAL NOTICE: Our records indicate that your outstanding balance remains past due. Please remit payment
    in full by the due date to avoid turnover of your account to a collection agency. Please contact Customer
    Service at (877) HHC-BILL with any questions.

         Professional Services (Including Physicians, APRNs, Physician Assistants, etc.


                       CYSTOURETHROSCOPY,FULGURATN                                          $673.00


                       EMERGENCY DEPT VISIT HIGH                                            $759.00


                       SBSQ HOSPITAL CARE/DAY                                               $234.00

                       Total Charges                                                      $2,670.00


                       UNINSURED DISCOUNT (SELF-PAY) -
                       11/30/19


                       UNINSURED DISCOUNT (SELF-PAY) -                                                              -$156.94
                       12/04/19




000096
0304




                                                                                                                                657784D (PCO)

                            LID-Trone-rga 7nr177a ,1-170GA'1GC 17, 10,1'107C 9 0/1•   7,17noa A.
                                       Case 3:20-cv-00173-KAD       Document
                                                        Facility Fees for Hospital 17  Filed 04/02/20 Page 16 of 20
                                                                                   Outpatients

If you received services as a hospital outpatient, you and/or your insurance company may be billed for a facility fee, in addition to a physician
fee. The facility fee, also referred to as the technical fee, is billed to cover the labor and non-labor expenses of the hospital associated with your
visit. The physician fee, also referred to as the professional fee, is billed to cover the labor expense of the physician or other medical
professional who provided services during your visit. If these same services were provided in a physician office, you and/or your insurance
company would have been billed for a physician fee that included both the labor and non-labor expenses of the physician office, and the labor
expense of the physician or other medical professional who provided services during your visit. This all- inclusive physician fee from the
physician office may have been less than the combination of the separate facility fee and physician fee for services received as a hospital
outpatient.
Medicare requires hospitals to bill facility and physician fees separately for services to hospital outpatients. For comparison purposes, Medicare
reimburses Hartford HealthCare Hospitals for their facility fees as follows: Hartford and Windham $109.97, Hospital of Central Connecticut
$115.91, and Midstate Medical Center $124.39. Your insurance company will be able to provide you with information on their reimbursement to
Hartford HealthCare Hospitals for hospital outpatients. If you are unable to pay your portion of this reimbursement or any other portion of your
bill, please contact 1-860-696-6010 to apply for financial assistance.

                                                     Honorarios del Centro para Pacientes Ambulatorios del Hospital


Si usted recibi6 servicios como paciente ambulatorio del hospital, usted y/o su comparifa de seguros pueden recibir la factura por los honorarios
de un centro, ademas de los honorarios del medico. Los honorarios del centro, tambien Ilamados honorarios tecnicos, se facturan para cubrir
los gastos laborales y no laborales del hospital asociados con su visita. Los honorarios del medico, tambien Ilamados honorarios profesionales,
se facturan para cubrir los gastos laborales del medico o de otro profesional medico que prest6 servicios durante su visita. Si estos mismos
servicios fueron proporcionados en un consultorio medico, usted y/o su compahfa de seguros hubieran recibido una factura por honorarios
medicos que inclufan tanto los gastos laborales como no laborales del consultorio medico, asf como los gastos laborales del medico o de otro
profesional medico que brindaron servicios durante su visita. Estos honorarios medicos globales del consultorio medico pueden ser menos que
la combinaciOn de los honorarios separados del centro y del medico por servicios recibidos como paciente ambulatorio del hospital.
Medicare requiere que los hospitales facturen honorarios del centro y honorarios medicos por separado por servicios a pacientes ambulatorios
del hospital. Para propOsitos de comparaci6n, Medicare les reembolsa a los Hospitales de Hartford HealthCare por los honorarios de sus
centros como sigue: Hartford y Windham $109.97, Hospital of Central Connecticut $115.91, y Midstate Medical Center $124.39. Su comparifa
de seguros podra proporcionarle informaciOn sobre su reembolso a los Hospitales de Hartford HealthCare para pacientes ambulatorios del
hospital. Si usted no puede pagar su porci6n de este reembolso o cualquier otra porciOn de su factura, llama al 1-860-696-6010 para solicitar
asistencia financiera.

                                               Optaty za korzystanie z placowki dla pacjentow ambulatorvjnych szpitala


Jeali otrzymafea usfugg w przychodni szpitala, Ty i/lub Twoja firma ubezpieczeniowa motecie otrzymae rachunek zawierajqcy opfatg plac6wki




                                                                                                                                                         8-L£L000000
sfutby zdrowia opr6cz optaty za lekarza. Opfata za placOwke, nazywana rOwniet oplatq technicznq, pokrywa koszty pracy i inne koszty szpitala
zwiqzane z wizytq. Opfata za lekarza, nazywana rOwniet profesjonalnq, jest opfatq za usfugg lekarza lub innego pracownika sluiby zdrowia,
ktOry wykonal usfugg podczas wizyty. Jeali to same uslugi awiadczone bylyby w gabinecie lekarza, Ty i/lub Twoja firma ubezpieczeniowa
otrzymalibyacie jeden rachunek, ktOry zawierafby opfaty za prace i koszty usfugi poniesione przez gabinet lekarski i koszty pracy lekarzabqdt
innego pracownika sfutby zdrowia wykonujqcego usfugg podczas wizyte. Ta zawierajqca wszystko oplata wystawiona przez gabinet lekarski
mote by6 nitsza nit suma oddzielnych °plat za placowkg i °platy za lekarza za awiadczenia ambulatoryjne w poradni szpitala.
       Medicare wymaga by szpitale wystawiafy oddzielne rachunki za korzystanie z plac6wki i za lekarza pacjentom korzystajqcym z uslug
    ambulatoryjnych w szpitalu. Dla celOw porOwnawczych, Medicare zwraca Hartford HealthCare Hospital °platy za plac6wki w nastgpujqcy
          sposOb: Hartford i Windham $109.97, Hospital of Central Connecticut $115.91, i Midstate Medical Center $124.39. Twoja firma
   ubezpieczeniowa bgdzie mogfa udzielia informacji o wysokoaci ich zwrotu dla Hartford HealthCare Hospital za usfugi ambulatoryjne szpitala.
           Jeali nie jestea w stanie zapfaciO swojej czgaci rachunku, skontaktuj sig z 1-860-696-6010 by ubiegaO sig o pomoc finansowq.

                This ratio represents our gross revenue compared to our total operating expenses. Each entity is distinct and
                                                variable for budget year 2018 as listed below.


                                                                 Ratio of Cost to Charge for Budget Year 2018
                                           Hartford Hospital                                   39%

                                           Hospital of Central Connecticut                                 37%

                                           MidState Medical Center                                         37%
                                            William Backus Hospital                                        37%
                                            Windham Hospital                                               42%
                                            Charlotte Hungerford Hospital                                   39%




    11111-11rItIlUVM10-11.11   A•111Q00 LIDTC1Orlel- gG 7firl')Og 'W1101 AOGg In•   nAnn7a 9 ofl• .11 7C1-IrlOg   A•A
                                                Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 17 of 20
                                                                                                                                         Guarantor Account #:                                            1469369

                    Hartford "                                                                                                              Guarantor Name:
                                                                                                                                             Statement Date:
                                                                                                                                          Payment Due Date:
                                                                                                                                                                                                         Kevin Lindsay
                                                                                                                                                                                                         03/24/20
                                                                                                                                                                                                         04/23/20
                    HealthCare                                                                                                                         Page:                                              3 of 5



                             Date             Description                                                                                                                   Charges                                 Insurance                                          Patient                                     Patient

                                                                                                                                                                                                                  Pmts/Adis
                                                                                                                                                                                                                                                                              PintslAcii
                                                                                                                                                                                                                                                                                        s                             Balance
                                                                                                                                                                                                                                                                           ...,,b.
                                                                                                                                                                                                                                                                              •    ,...,.,  ....„c4ft. .......... ....,. .,
                                                                                                                                                                                                                                                                                        . .,4.
                                                                                  ""*""**                     ....,...
                                                                                                     •:•,..-4(....
                                                                                                    ..k.A.                ,...,:::.:i*•:::.:,...,; ...:ni..,..::::::::::::::::::,........,......:.:.:.:•.:.:.
                                                                                                                   ",,,,,',,,.
                                                                                       . •. •. .•-'1
                                                                                                 ..04,piulogn. 94,..:.:.:.:.......:....                 .....,..........x.......x.,.....,..........,..:.:*i**:.:,.*i*:.::.*•::•::i*i*:.::::::::i*i*:.:ms...*:...i *,.::::::•:::::::Nmew:fiummi ......4•::.,.m.:.::.:...::*:;:.:.:::::: .

                                              Your Responsibility                                                                                                                                                                                                                                            $1,358.51

                   Patient: Lindsay, Kevin Account #: 41933602306
                   Provider: Brandon C Stahl, MD Department: BH A4 ORTHO MEDSURG

                   FINAL NOTICE: Our records indicate that your outstanding balance remains past due. Please remit payment
                   in full by the due date to avoid turnover of your account to a collection agency. Please contact Customer
                   Service at (877) HHC-BILL with any questions.

                        Professional Services (Includin• Ph sicians, APRNs, Ph sician Assistants, etc.
                                                                                                                                                                                 .. . .
                                 0            Your Responsibility



                   Patient: Lindsay, Kevin Account #: 41933602309
                   Provider: Rommel R R Geronimo, MD Department: BH A4 ORTHO MEDSURG

                   FINAL NOTICE: Our records indicate that your outstanding balance remains past due. Please remit payment
                   in full by the due date to avoid turnover of your account to a collection agency. Please contact Customer
                   Service at (877) HHC-BILL with any questions.
V-8£1.000000




                                              Your Responsibility



                   Patient: Lindsay, Kevin Account #: 41933602312
                   Provider: Rommel R R Geronimo, MD Department: BH A4 ORTHO MEDSURG

                   FINAL NOTICE: Our records indicate that your outstanding balance remains past due. Please remit payment
                   in full by the due date to avoid turnover of your account to a collection agency. Please contact Customer
                   Service at (877) HHC-BILL with any questions.

                        Professional Services (Including Physicians, APRNs Physician Assistants, etc.)
                                                  ... ...                     . .... .. :                                                                                           . .. ... . .. . ..
                                to            Your Responsibility                                                                                                                                                                                                                                                  $195.00




               000096
               0204




                                                                                                                                                                                                                                                                                                                              140014



                   IlIHM1111(-141N0-11.11   A nrIGO 0 L-117TC01-101
                                                                  -Ga   7nn-pla   1(170CA '1GM 6. 1n nr-17 a 4                                 nn..-117n1noa                       A•
                                     Caseurt
                                         3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 18 of 20


  Hartford 6 1̀1
                                                                                           Guarantor Account #:        1469369
                                                                                              Guarantor Name:          Kevin Lindsay
                                                                                               Statement Date:         03/24/20

  HealthCare                                                                                Payment Due Date:
                                                                                                         Page:
                                                                                                                       04/23/20
                                                                                                                       4 of 5




            Date             Description                                                                     Charges      Insurance      Patient    Patient
                                                                                                                          Pmts/Adjs    Pmts/Adjs   Balance
 Patient: Lindsay, Kevin Account #: 41933602314
 Provider: Brian S McLeod, MD Department: BH A4 ORTHO MEDSURG

 FINAL NOTICE: Our records indicate that your outstanding balance remains past due. Please remit payment
 in full by the due date to avoid turnover of your account to a collection agency. Please contact Customer
 Service at (877) HHC-BILL with any questions.

    Professional Services
                       . . Includin P hy ,,,,,,,, APRNs Physician Assistants, etc:

                                             .,
                             Your Responsibility                                                                                                   $313.00



 Patient: Lindsay, Kevin Account #: 41933602318
 Provider: Brian S McLeod, MD Department: BH A4 ORTHO MEDSURG

 FINAL NOTICE: Our records indicate that your outstanding balance remains past due. Please remit payment
 in full by the due date to avoid turnover of your account to a collection agency. Please contact Customer
 Service at (877) HHC-BILL with any questions.

    Professional Services (Including Physicians, APRNs, Physician Assistants, etc.)




                                                                                                                                                              9-8E1.000000
                                       ''''''''             '''''''' ""
               t            'Your Responsibility                                                                                                   $105.00



Patient: Lindsay, Kevin Account #: 41933602321
Provider: Brian S McLeod, MD Department: BH A4 ORTHO MEDSURG

FINAL NOTICE: Our records indicate that your outstanding balance remains past due. Please remit payment
in full by the due date to avoid turnover of your account to a collection agency. Please contact Customer
Service at (877) HHC-BILL with any questions.

   Professional Services (Ipcludin2 Physicians, APRNs, Physician Assistants, etc.)

              to             Your Responsibility                                                                                                   $136.00




ILIHTZ1111,-AnM110,
                  -1111   A^,IlGOO   uo-rronc•rac   7(1(11')C 1f170G A naa ln• A OA 7C17a I Orl• '11 7117(1^)g A •
                                         Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 19 of 20
                                                                                        Guarantor Account #:          1469369

                     Hartford g"                                                           Guarantor Name:
                                                                                            Statement Date:
                                                                                         Payment Due Date:
                                                                                                                      Kevin Lindsay
                                                                                                                      03/24/20
                                                                                                                      04/23/20
                     HealthCare                                                                       Page:            5 of 5



                            Date      Description                                                          Charges       Insurance      Patient      Patient
                                                                                                                         Pmts/Adjs    PmtslAdjs     Balance
                    Patient: Lindsay, Kevin Account #: 41934504404
                    Department: Backus Hospital Emergency Department

                    FINAL NOTICE: Our records indicate that your outstanding balance remains past due. Please remit payment
                    in full by the due date to avoid turnover of your account to a collection agency. Please contact Customer
                    Service at (877) HHC-BILL with any questions.

                         Hospital Services (Includin                                                h sician medical staff, etc.
                                                                                                     ... . ...... .
                                      iYour Responsibility                                                                                          $1,277.28

                    Patient: Lindsay, Kevin Account #: 41935000654
                    Provider: Marc Guttman, MD Department: Backus Hospital Emergency Department

                    FINAL NOTICE: Our records indicate that your outstanding balance remains past due. Please remit payment
                    in full by the due date to avoid turnover of your account to a collection agency. Please contact Customer
                    Service at (877) HHC-BILL with any questions.

                         Professional Services (Including Physicians, APRNs, Physician Assistants, etc.

                                          .0 . ...„
v-8£ I.000000




                                       Your Responsibility                                                                                           $241.00

                                                                                                                      Balance Due                 $14,034.72




                000096
                0104




                                                                                                                                                         140014


                                     AnAGOO LIDTCONCI-Ca -mnong •070GA•la=   o• 1 flAnnig 4 nn• n17,17(1,
                                                                                                        M A•7
                                     0 •V   YE, .VC, Y 7LVLVVY •Cl V(..• V OOLVL =L.CAJUL.   00V VC. V   1111101115.11-7111174M111



000000138-B   Case 3:20-cv-00173-KAD Document 17 Filed 04/02/20 Page 20 of 20
